﻿55.	Mr. President, it gives me pleasure to extend to you on behalf of the delegation of the Republic of Iraq our warm congratulations on your election as President of the thirty-second session of the General Assembly. What makes us all the more proud of your election is the continuing strengthening of the relations of friendship and amity existing between Yugoslavia and Iraq. I should like to commend in particular our close co-operation within the framework of the non-aligned movement, which Iraq considers to be the corner-stone of its foreign policy.
56.	I avail myself of this opportunity to pay a tribute to the outstanding contribution made by Mr. Amerasinghe, the President of the thirty-first session, and to his wisdom in steering its deliberations. I should like also to express my appreciation to the Secretary-General of the United Nations, Mr. Kurt Waldheim, for his excellent efforts on behalf of this Organization.
57.	During the past two years I have had the privilege from this rostrum of acquainting this esteemed Assembly with the basic principles of the policy of the Republic of Iraq towards the Palestine question. I did this in the context of presenting my country's policy concerning many international issues. This time, however, I should like to confine myself to this central issue, which is of vital concern to us and which we sincerely believe should be the focus of attention of all of us if we really want to establish a lasting and just peace in the Arab region.
58.	My country has continued to refuse to recognize the Zionist entity in a consistent policy based upon an objective assessment of how that entity came into being and of its long-term objectives. This policy is founded on our conviction that the emergence of that entity was based on a monstrous injustice and would not have come about had it not been for colonialist collusion between Great Britain and later the United States, on one hand, and world Zionism, on the other. Zionism has acted in concert with the imperialists in Britain ever since the nineteenth century, with Palmerston, Shaftesbury and Disraeli, and later with Chamberlain, Herbert Samuel, Lloyd George and Balfour, the author of the well-known Declaration.
59.	It is true that the political and military circumstances of- the First World War played a basic and direct role in Britain's issuing the above Declaration, as admitted by David Lloyd George in his book entitled The Truth about the Peace Treaties, as well as by Chaim Weizmann, Christopher Sykes and others. In the final analysis, however, the decisive factor was the long-term British interest, based on the use of Zionism, in confronting the national liberation movement which had begun to take shape among the Arab masses, thereby threatening the colonial interests of the British Empire. Each party found in the other its natural partner. Imperialism sought a dependable ally through which it would establish a beachhead to achieve its purposes in the Arab region and to safeguard the route to India. Zionism wanted someone to help it to occupy the land of Palestine.
60.	Thus, in his bid to enlist the support of Britain, Chaim Weizmann said, in 1904:
 ... should Palestine fall within the British sphere of influence, and should Britain encourage a Jewish settlement there,... we could have in twenty to thirty years a million Jews out there, perhaps more; they would .. . form a very effective guard for the Suez Canal. 
61.	Thus Balfour issued his illegal and immoral Declaration on 2 November 1917, pledging his Government's position of viewing with favour the establishment of a national home for the Jews in Palestine, ignoring thereby the will of the Palestinian Arabs, who constituted 92 per cent of the population and possessed 98 per cent of the land. The Balfour Declaration was the culmination of Herzl's plans expounded at the First Zionist Conference in Basel in 1897 and the efforts of Weizmann, who linked the Zionist programme with the British colonial interests.
62.	The Palestinian people rejected the Declaration from the outset, as confirmed by the findings of the King-Crane Commission, which presented its recommendations to the Peace Conference of 1919, stressing the opposition of the overwhelming majority of the population of Palestine to the establishment of a Jewish national home therein.
63.	The chapters of the conspiracy began to unfold when Britain occupied Palestine and secured a Mandate over it from the League of Nations. The provisions of the Mandate instrument laid stress on the implementation of the Balfour Declaration.
64.	Events later revealed how the mandatory Government enacted a constitution for Palestine incorporating the contents of the Declaration and the instrument as the most important obligations that Britain had to discharge under the Mandate. Britain, in effect, discharged this role: it opened the doors of immigration and liquidated the interests of the Palestinians, and granted the Zionists wide privileges at the expense of the original inhabitants up to the end of the Mandate in 1948. That was the beginning of the conspiracy.
65.	At the time of the Balfour Declaration the Arabs constituted, as I have already stated, 92 per cent of the population and the Jews 7.9 per cent. As a result of the encouragement of the biased mandatory authority, the Jewish population began to increase. In 1922 the percentage of the Jewish population in relation to the whole population became 11.1 per cent, and in 1931 it rose to 18.6 per cent. In 1944 the percentage of the Jewish population reached 31 per cent.
66.	In spite of this flagrant violation of the rights of the Palestinian people, the Arab population at the end of 1946, that is, on the eve of the adoption of the partition resolution, stood at about 1.25 million, whereas the number of Jews, in spite of the rapid rise in immigration, remained at 600,000.
67.	Ever since the establishment of the first Zionist settlement in Palestine in 1886, the Palestinian Arab people resisted this Zionist onslaught with a determination far beyond their meagre means of defence. They expressed rejection through various forms of struggle, culminating in their great revolution in 1936, which lasted three years, during which they held the longest strike in the history of the land in protest against the dual enemy represented by Zionist colonialism and the British Mandate. The toll among the Palestinian Arab people, which numbered 1 million at the time, was over 5,000 killed and 15,000 wounded. The British forces suppressed the revolution by resorting to various modern weapons such as tanks and aircraft. Large numbers of troops were used to quell the revolution. More than 5,600 Arabs were arrested and 54 were sentenced to death. The British mandatory authority declared a state of emergency in Palestine in order to divest the Palestinian Arab people of their arms and imposed the heaviest penalties for the possession of arms, including sticks. At the same time the Zionist terror organizations were stockpiling weapons with the approval and assistance of the mandatory authority. This assistance was acknowledged by Ben-Gurion in his article published in The Jewish
Observer on 27 September 1963. 
68.	Those were the roots of the conspiracy, in which many evil efforts were combined and which paved the way for the establishment of the Zionist entity in Palestine in flagrant violation of the values cherished by the international community.
69.	The second blow was perpetrated when the same conspiratorial forces impelled the United Nations General Assembly to adopt resolution 181 (II), partitioning Palestine, in the year 1947. By so doing, the United Nations violated its own Charter and overstepped its mandate, since, in contravention of the sacred right to self-determination set forth in Article 1 of the Charter, it prescribed a political status for the great majority of the population of Palestine without consulting them, and thereby paved the way for the greatest political tragedy of our time.
70.	The partition resolution categorically violated the provisions of the United Nations Charter, whose objectives relating to the future of the peoples covered by the Trusteeship System were defined in Article 76 as the promotion of the  advancement of the inhabitants of the trust territories, and their progressive development towards self-government or independence  in accordance with  the freely expressed wishes of the peoples concerned ... .
71.	Instead of placing Palestine, which was then held under Mandate, under the Trusteeship System in accordance with Article 77 of the Charter or granting the Palestinian people the right to self-determination in accordance with Article 1 of the Charter, the General Assembly adopted its resolution partitioning Palestine under the pressure of the imperialist countries and the Zionist movement. Even the partition resolution-towards whose adoption the Zionist pressure groups in the United States worked so assiduously to influence undecided States, notably some in Latin America-was ignored and never implemented by the Zionist entity.
72.	The Zionist entity has so far ignored 109 resolutions adopted by the General Assembly and 82 resolutions adopted by the Security Council since 1947 until this very day. It has not abided by any of these resolutions.
73.	It should be noted in this connexion that the admission of the Zionist entity to the world Organization was conditional upon its acceptance of resolution 194 (III) of 1948, which provided in paragraph 11 for the right of the Palestinian refugees to return to their homeland. That was never honoured by the Zionist entity, which to this day is continually obstructing the work of the Committee on the Exercise of the Inalienable Rights of the Palestinian people. In this connexion, I wish to pay a warm tribute to that Committee for its constructive and objective work.
74.	Another example of the wanton disregard by the Zionist entity of the resolutions of the world Organization is its refusal to admit the Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories set up by the General Assembly. I would be remiss if 1 failed to pay a tribute to the efforts of the Special Committee. Its unbiased work deserves the admiration of all.
75.	Yet another of the numerous examples of the wanton conduct of the Zionist entity is its refusal since 1967 to ,apply the Geneva Convention relative to the Protection of Civilian Persons in Time of War of 12 August 1949 to the occupied Arab territories in spite of Security Council resolution 237(1967).
76.	The statement of Yigal Allon in the Knesset, published in Ha'aretz on 1 August 1975, to the effect that whether Israel is inside or outside the United Nations is of no importance, in their view, as the only effect of its membership is merely psychological, again demonstrates the low esteem in which the world Organization is held by the Zionist entity.
77.	No sooner had the Zionists achieved their first colonialist dream than they widely opened the door of immigration at the expense of the Palestinian people, the rightful owners of Palestine. They pursued every means and enacted all kind of laws for the liquidation of the Palestinian people and their replacement by alien Zionist immigrants. In 1950 they introduced the Law of Return which gave every Jew in the world the right to immigrate to Palestine and acquire Israeli nationality upon arrival. They also enacted the nationality law of 1952 and its amendments granting nationality to the Jews and withholding it from the indigenous Arab population of the country.
78.	Apart from the foregoing, a number of laws were enacted during the period 1948-1960 relating to land. Some of these laws provide for the confiscation of land—that is, of course, the confiscation of Arab land and its transfer to the Zionists. There was also the law on the acquisition of the absentees' property, The Absentees' Property Law, which considered any Arab who was absent from his home for any period of time, even for only a few hours, to be an absentee. The property was then taken over by the military authorities and the owner was considered to have obstructed the establishment of the Zionist entity. Under that law, the property of 30,000 Arabs was confiscated in 1962. There is also the Law of Prescription and the Law for the Concentration of Agricultural Land. All these laws aim at dispossessing the Arabs of their agricultural land. Of 370 Jewish settlements established in the period 1948-1953, 350 were established on the lands of displaced Arabs. In 1954 more than one third of the Jewish population was settled on the lands of absentees and in their property and homes. The Arabs who remained in Palestine were not safe from the large-scale process of usurpation. Up to 1976, a total of 40 per cent of the lands belonging to the Arabs who were present was confiscated.
79.	Furthermore, the Zionist entity enforced the notorious Defence (Emergency) Regulations, which were legislated by the British mandatory authorities in 1945 and about which the Zionist Shapiro, who later became the Minister of Justice, bitterly complained, saying that the regulations had no parallel in any civilized country, not even in Nazi Germany. Upon becoming Minister of Justice, Shapiro himself supervised the application of that law to the Arabs alone.
80.	All these laws prove beyond any shadow of doubt the racist nature of the Zionist entity, which is a discriminatory society based on purely religious foundations and is, as such, very similar to the racist regimes in Africa. I need hardly remind you of the inhuman treatment meted out to the oriental Jews in the Zionist entity which led many of them to long for their previous homelands. The radical change in the membership - of the United Nations in the interest of the peoples of the world and the weakening of the grip of the imperialist Powers on the world Organization enabled the General Assembly to adopt its memorable resolution 3379 (XXX) considering Zionism as a form of racism and racial discrimination. We all know the panic that gripped the Zionist movement as a result of the adoption of that resolution, which made the Zionists and their supporters resort without avail to all kind of pressures before and after its adoption.
81.	So much for the racist nature of the Zionist entity. As regards its atrocities in Palestine, they are too many to (enumerate. It is enough for me to remind the Assembly of the Deir Yasin massacre perpetrated on 12 April 1948 by the terrorist gang of the Irgun Zvei Leumi under the leadership of Menachem Begin, who boasted of the crime as a victory which spared the Zionist entity the presence of half a million Arabs who, as a consequence, fled their homeland in panic. Now let us hear the comment of Jacques de Reynier, the senior representative of the International Red Cross Committee, on the massacre:
 Three hundred persons were massacred without any military reason or provocation of any kind: old men, women, children newly-born were savagely murdered with grenades and knives by Jewish troops of the Irgun entirely under the control and direction of their chiefs. 
M. de Reynier described Zionist troops he met on the scene of the massacre as:
.. men and women armed with pistols, sub-machine guns and large bayonets most of which were still bloodstained. 
82.	That was followed by the massacre of Kafr Kassim in 1956 and the massacre of Qibya and hundreds of other atrocities which were a blot on humanity, but whose perpetrators unabashedly attach the label of terrorism inherent in them to those who are struggling to regain their rights to their homeland.
83.	In spite of the attempts of the Zionist entity to cover up its expanding relations with the racist entities in southern Africa, the international community has concentrated on those relations, to such an extent that they were condemned by the international. Organization through various resolutions. The relationship between the Zionist entity and the racist entity in South Africa dates back to the undertaking by Smuts to Weizmann to adopt the cause of Zionism. That is evidenced by Vorster's statement published by Hayom Haze, which is as follows:
 Israel is the twin sister of South Africa. Like South Africa, it is dominated by a white racist regime, which is keen on keeping the blacks as hewers of wood and drawers of water as ordained by God. 
84.	One should not really wonder at that: the Zionist entity and South Africa are both based on settler colonialism. Each of them seized the land of the indigenous population of the country through illegitimate ways and means, wrested their ownership from the citizens and has remained in power through brute force. Both of them are actively engaged in transforming the indigenous population into strangers. On the one hand there is a Zionist movement
persecuting the Palestinian people, and on the other an Afrikaner nation persecuting the Africans. One is a racist movement engaged in emptying Palestine of its Arab population and replacing them by Zionists with the aim of expanding and implementing the programmes of Zionism, and the other is a racist movement which exploited the great majority of the population of South Africa and expanded at the expense of Namibia. Just as the United Nations General Assembly adopted numerous resolutions calling upon South Africa to renounce the policy of apartheid after the Western Powers had continued to oppose such resolutions on the pretext that the United
Nations was not competent to discuss it, so the self-same Assembly adopted in 1975 its historic resolution 1 3379 (XXX) which determined that Zionism was a form of j racism, after the nature of Zionism had become know to all. j There is a distinct similarity between Zionism and apartheid. Both movements represent imported minorities j planted in the lands of peoples struggling for their rights; both of them developed under British imperialism and have remained in existence through tyrannical force and imperialist support. That also wholly applies to the racist regime in Rhodesia.
85.	One of the racist manifestations of the Zionist entity is its failure to become a party to the International Convention on the Elimination of All Forms of Racial Discrimination  and the International Convention on the Suppression and Punishment of the Crime of Apartheid. It signed the first convention in 1966 but failed to ratify it, and has not even signed the second.
86.	The present Prime Minister of the Zionist entity revealed his views on the relations between the two racist entities when he made the following statement during his visit to South Africa in 1968:
 Israel is considered to be part of the Western world. Hence its presence in the area serves the West. It is furthermore a perpetuation of the Western presence in the area. Israel must therefore stretch its hand to its allies in South Africa and Rhodesia which are part of the Western world and the product of its civilization amidst backward areas. 
87.	The expansionist policy of the Zionist entity is the manifestation in practice of the Zionist expansionist ideology, which has laid emphasis ever since its inception on the necessity for expansion. Kerzl's reply to an inquiry about the frontiers of the land they seek to secure was as follows:  We demand what we need; the more the number of immigrants increases, the more our need for land increases. 
88.	The idea of the establishment of  the State of Israel  has passed through stages from the mere call to allow Jews to immigrate to Palestine, to the claim for a national home under British Mandate and the demand made publicly at the Zionist Conference, held in the Biltmore Hotel in New York in 1942, for the establishment of a Zionist State and the termination of the Mandate. The same applies to the frontiers of the Zionist State. After the Zionist movement had hailed the victory achieved through the adoption of the partition resolution, the Zionist entity managed to expand its geographical area through the 1948 war by around 50 per cent more than the original area allotted to it by the partition resolution, and began to denounce that resolution and to refuse to implement it. It is obvious that the 1948 frontiers were never the end of the road for the ambitions of the Zionist expansionists. In this connexion, after the 1948 war Ben-Gurion said:
 Certain circumstances will arise in the future, and we must make use of these circumstances to expand the 
boundaries and borders of the State. If such circumstances do not arise, we must create them ourselves. 
89.	Thus the tripartite aggression against Egypt in 1956 was an operation aimed at creating new circumstances for a new expansion. The claim by the Zionist leadership, before the 1956 invasion, that the provisions of the armistice agreements of 1949 had acquired permanence, as stated by the Permanent Representative of the Zionist entity before the Security Council in 1951, came as no surprise. But the Zionist entity completely reversed its attitude after the 1956 war according to the statement by Israel ending compliance with the armistice agreement with Egypt in the aide-memoire presented by Israel on 4 November 1956 to the Secretary-General of the United Nations. Lastly came the aggression of 1967 to triple the area occupied by the Zionist entity.
90.	It is well known that the Zionist entity is the only one in the world whose fundamental laws do not provide for the delimitation of fixed borders for the country. The delimitation of the borders was actually left to the material and military capability of the entity. In the words of Golda Meir, the former Prime Minister of the Zionist entity:  The international borders of Israel are determined according to where the Jews settle.  That explains the great effort exerted by the Zionist entity to establish Zionist settlements in the Arab territories occupied after the 1967 war.
91.	The Zionist movement has always camouflaged its expansionist ambitions by slogans and pretexts. In a memorandum presented by the representatives of the Zionist Organisation to the Peace Conference on 3 February 1919 under the title  Statement of the Zionist Organization on Palestine , those representatives proposed that the frontiers of Palestine should extend from near the town of Sidon in the north to the Hedjaz Railway, eastwards down to Akaba, and to the Mediterranean on the west. As to the southern border, this was to be left to negotiation. It is interesting to note that the justification by the Zionist organization at the time for demanding such frontiers was not based on religious but on economic grounds. In the words of the memorandum:  The boundaries above outlined are what we consider essential for the necessary economic foundation of the country. 
92.	Now we hear the cry of  secure and defensible borders , taken up in the wake of the 1967 war, to justify further Zionist expansion, not only at the expense of the territory of the people of Palestine, but to cover the territories of other Arab States which were taken from them by force of arms. In this connexion, I need hardly recall the United Nations resolutions which repeatedly stress the inadmissibility of the acquisition of territory by force, such as the resolutions of the General Assembly on the Israeli withdrawal from Sinai after the 1956 war, and the resolutions of the Security Council and the General Assembly on Israel's withdrawal from the territories occupied after the 1967 war, and on the illegality of the annexation of the Arab city of Jerusalem. Yet the Zionist entity defies all these international documents and resolutions and insists on territorial expansion, depending on its military force and on United States imperialist support, thereby corroborating Hitler's saying:  The borders established by men can be changed by men , and Mussolini's famous saying:  The growth and expansion of a State are a basic sign of its vitality; the opposite is a sign of its decline. 
93.	The latest decisions of Begin's Government to legalize three settlements on the West Bank, to establish additional settlements and to extend Zionist laws to the population of the West Rank conclusively demonstrate the expansionist policy of the Zionist entity and the extent of the Begin Governments’ contempt for world public opinion.
94.	Arab fears about the Zionist entity and the Zionist movement are the product of our long experience, and of bitter reality, which have convinced us that Zionism is an aggressive movement seeking the destruction of the Arab nation and the elimination of all that is Arab. It is the tool of neo-colonialism in the region, working hand in hand for their mutual interest in stemming the progress of the Arabs and impeding their renaissance and unity. The refusal of the Zionist entity to sign the Treaty on the Non-Proliferation of Nuclear Weapons, and the statements concerning its possession of a number of nuclear weapons, confirm our view.
95.	Just as the African national movement is struggling against the doctrine of colonialism and racism represented by the white man, and just as Europe struggled against fascism represented by the Hitlerite Nazi regime, so is the Arab national movement struggling against Zionism and its institutions.
96.	Just as the rout of nazism as a doctrine has opened the way to living in peace with the Germans in Europe, the defeat of the apartheid regimes in Africa and of Zionism in Palestine will open new way to the coexistence of white and blacks in Africa and Arabs and Jews in the Arab world, particularly since a large percentage of those residing within the Zionist entity are from the Arab countries.
97.	The establishment of a secular democratic State on the unified land of Palestine will guarantee the rights of all sects and minorities. The era of settler colonialism has gone forever. Palestine is the land of the Palestinian people, who should decide their destiny by themselves. All those who came for colonialist ends should evacuate the country. That is the permanent solution which will achieve real peace. Other solutions are but manoeuvres aimed at consolidating aggression and expansion through a series of gradual processes leading to the ultimate aim charted by Zionism and colonialism, which is the destruction of the Arab nation and the occupation of its lands.
98.	That is the truth about the Palestinian question. Can the world Organization do anything for the cause of right, justice and peace? Yes, it can, by dealing with the following questions.
99.	First of all, the Zionist entity is occupying- the territories of three Arab countries-Egypt, Syria and Jordan-in contravention of international law and of many
United Nations resolutions. It is the responsibility of the international Organization to end the occupation of the territories of its Member States. It can impose on the Zionist entity the appropriate sanctions to force it to withdraw from those territories unconditionally and without any political gain.
100.	Secondly, any support extended to the Zionist movement leads to increased tension and the perpetuation of the conflict in the Arab region, which in turn constitutes a threat to world peace. The United States military supplies to the Zionist entity constitute the most salient form of such support, which has made the United States the main supplier of modern, sophisticated weapons to Tel Aviv— apart from the financial support given by the United States, which has reached astronomical figures. In a comment made by Senator William Fullbright in the wake of the second Sinai Agreement, signed in 1975, he said it was expected that during the coming five years United States financial assistance to Israel would reach $9.9 billion.
101.	As for Itzhak Rabin, he said in an introduction to the 1977 Yearbook of his Government:
 We contribute only 45 agorot from our sweat for each Israeli pound entering the regular budget, whereas the rest comes from the United States and from loans and donations by the Jewish people. 
102.	Thirdly, the other aspect of the process of support for the Zionist entity takes the form of immigration to that entity. The active encouragement of immigration to Palestine by world Zionism bears the dangerous seeds of the need for more land, causing expansion—which is bound to lead to more wars and the perpetuation of the displacement of the people of Palestine.
103.	We believe in the necessity of a General Assembly initiative to discuss this question and take such measures as will condemn and halt this immigration to Palestine.
104.	Fourthly, ever since the adoption of the partition resolution, the world Organization has adopted a series of resolutions which stress the right of the Palestinian people to return to their homeland and their right to self-determination, particularly resolution 3236 (XXIX). The setting up of the 20-member Committee on the Exercise of the Inalienable Rights of the Palestinian people was a positive step. The recommendations of the United Nations General Assembly at its last session stressing the necessity of working towards the return of the Palestinian people to their land were based on an unequivocal and specific programme. But we are now witnessing a series of economic, political and military measures taken by the Zionist entity aimed at the further displacement of Palestinians from the occupied Arab territories, whether in the Gaza Strip or on the West Bank. We call upon the United Nations and its specialized agencies to pay due attention to these dangerous manifestations and to prevent their further escalation through the drawing up of economic, cultural, health and social programmes to enable the Arab population to remain in the occupied territories.
105.	Fifthly, the United Nations constitutes the natural and sound framework for discussion of the question of Palestine with the participation of the representatives of the Palestinian people. The attempt to circumvent the world Organization and the attempt by certain parties to monopolize the settlement of the question through conferences will not. be helpful in finding a sound solution to the problem, because the aim of such parties is not really the solution of the problem but the mere stabilization of the conflict, leaving all the elements and factors of contradiction and discord latent in the area. The United Nations was responsible for the birth of the Palestinian tragedy when the Organization was under the control of the colonialist minority. Today the United Nations, having become more universal and representative of the peoples of the world, is in a better position to put an end to the tragedy. We are against any weakening of the role of the United Nations in resolving the question of Palestine.
106.	Sixthly, the danger of the spread of nuclear weapons in the Middle East is no longer sheer imagination. Various indications and information point to the determination of the Zionist entity to acquire nuclear weapons. In an interview on French television in February 1976 Moshe Dayan said:  The future, for Israel, should include the option and possibility of possessing nuclear weapons, without foreign supervision.  The United States Central Intelligence Agency reported last year that Israel possesses 10 to 20 atomic bombs ready for use.
107.	It is necessary to take speedy and serious steps to translate the United Nations resolution on the creation of a nuclear-weapon-free zone in the region of the Middle East into practical measures and to expose the obstructionists. The spread of nuclear weapons in the Middle East not only constitutes a massive danger to the peoples of the region, but could also be the fuse that would set off a world-wide explosion. The failure of the international Organization to play its part in preventing the Zionist entity from continuing to produce nuclear weapons would impel the other States in the area to defend themselves with the same weapons.
108.	Seventhly, and finally, it should be noted that if we want this world Organization to fulfil its mission and gain the confidence of the peoples of the world, its Members must shoulder their responsibilities. The United Nations is what its Members want it to be. Proceeding from this premise, we believe in taking serious steps to prevent the resolutions of this Organization from remaining merely ink on paper. Nor should a Member of this Organization be allowed to become so brazen as to tear up and ignore the resolutions of the Organization, as the representative of the Zionist entity has done and is still doing.
109.	The admission of the Zionist entity to membership in the United Nations was conditional upon its acceptance and implementation of United Nations resolutions. Nevertheless we find Tel Aviv, after 30 years and the adoption of more than 200 resolutions by the General Assembly and the Security Council, ignoring and rejecting the implementation of the various United Nations resolutions.
110.	Are we to adopt further resolutions that will not be implemented, or has the time come to take deterrent action against the continuance of wanton behaviour by the Zionist entity and its flouting of United Nations resolutions? We believe that the expulsion of that entity from this Organization would constitute a sound step in the right direction.
 

	